            Case
             Case2:11-cr-00316-RSL
                  2:11-cr-00316-RSL Document
                                     Document162-1 Filed08/21/20
                                              165 Filed  08/13/20 Page
                                                                   Page11ofof11




 1                                                      HONORABLE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7   UNITED STATES OF AMERICA,                  )   No. CR11-316-RSL
                                                )
 8                   Plaintiff,                 )   ORDER GRANTING MOTION TO
                                                )   MODIFY TERMS OF
 9             v.                               )   SUPERVISED RELEASE
                                                )
10   ISMAIL SALI,                               )
                                                )
11                   Defendant.                 )
                                                )
12
            THE COURT has considered the motion to modify the terms of pretrial release
13
     and the records and files herein.
14
            THE COURT GRANTS the request to modify the terms of supervised release to
15
     allow Mr. Sali to travel to Romania for 60 days.
16
                       21st
            DONE this ________ day of August,
                                       ugust, 2020.
17
18                                            _________________________________
                                              _______________________________
                                                     _
19                                            ROBERT S.S LASNIK
                                              UNITED STATES DISTRICT JUDGE
20
21   Presented by:
22
     s/ Greg Geist
23   Assistant Federal Public Defender
     Attorney for Ismail Sali
24
25
26

                                                             FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO MODIFY                          1601 Fifth Avenue, Suite 700
       TERMS OF SUPERVISED RELEASE - 1                            Seattle, Washington 98101
       USA v. Sali / CR11-316-RSL                                            (206) 553-1100
